DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 9/20/2019 has been received and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
valve body rotating mechanism in claims 1 and 4, corresponding in structure to the shaft 90 and handle shown at numeral 50, biasing member in claims 3 and 7, corresponding in structure to coil spring 70, and restricting mechanism in claims 3 and 7, corresponding in structure to element 80 shown to be a thin plate formed in an annular shape as shown in the figures and described in paragraph 53.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, the metes and bounds of the claim cannot be ascertained as it is unclear what is meant by the seal member being provided “in a state” where the tip end abuts the large radius portion of the valve body and does not abut on the small radius portion.  The claim implies that the seal member is not provided (i.e. not present or existent) in another state, which does not appear to be possible as the seal member is a structural component residing within the assembly.
Claim 7, line 4 recites “the tip end”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, lines 4-5 recite “the valve body side”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, the metes and bounds of the claim cannot be ascertained as comparisons of sealability are being made but no structural components are tied to these comparisons.  The claim only broadly recites fluid paths and the valve body.  It is unclear what is meant by the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, claims 6-8 as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (U.S. 7,712,724).
Thomas discloses a valve device comprising: a housing (12) having a cylindrical inner peripheral wall (the interior walls) that defines a cylindrical space (28) therein; a fluid introduction path (40) formed in the housing to communicate with the cylindrical space at the inner peripheral wall; a plurality of fluid discharge paths (at 22 and 24) formed in the housing to communicate with the cylindrical space at the inner peripheral wall; a valve body (14) accommodated in the cylindrical space, the valve body being formed of a spherical body (14, or 114, where the term “formed of a spherical body” is interpreted to mean that at least portions of the valve body have curvature, as the applicant’s valve body 40 is not a sphere but has truncated upper and lower portions and different degrees of curvature forming a spherical like shape) having therein a communication path (34) that communicates the fluid introduction path with at least one of the plurality of fluid discharge paths; a valve body rotating mechanism (not depicted but necessarily present to provide the described rotation in col. 3, ll. 49-53) configured to rotate the valve body about an axis (36) of the cylindrical space as a rotation axis in the cylindrical space; a protrusion (52) protruding from the inner peripheral wall of the housing toward the axis of the cylindrical space to surround at least a portion of an opening (the opening of 40) in the fluid introduction path at the inner peripheral wall of the housing; and a seal member (50) provided on the protrusion and capable of abutting on the valve body (fig. 1).



    PNG
    media_image1.png
    959
    1033
    media_image1.png
    Greyscale


Regarding claim 3, Thomas further discloses a biasing member (70) configured to bias the seal member from an upstream side of the fluid introduction path toward a valve body side; and a restricting mechanism (shoulder 44, see also col. 4, ll. 58-63, at least a functional equivalent to the applicant’s restricting mechanism interpreted above under 112(f)) configured to restrict a tip end of the seal member on the valve body side so as not to protrude to the valve body side beyond the second inner radius (fig. 2).


Regarding claim 6, Thomas further discloses wherein the seal member is provided in a state where a tip end thereof on a valve body side abuts on the large radius portion of the valve body and does not abut on the small radius portion (best shown in fig. 2, notice when the valve is in the open position in fig. 2, the portions of the valve body are spaced away from 50, see also col. 5, ll. 36-61 and col. 7, ll. 25-55).
Regarding claim 7, Thomas further discloses a biasing member (70) configured to bias the seal member from an upstream side of the fluid introduction path toward the valve body side; and a restricting mechanism (shoulder 44, see also col. 4, ll. 58-63, at least a functional equivalent to the applicant’s restricting mechanism interpreted above under 112(f)) configured to restrict the tip end of the seal member on the valve body side so as not to protrude to the valve body side beyond the second inner radius (fig. 2).
Regarding claim 8, Thomas further discloses wherein sealability between the fluid discharge path that is limited in a communication state with the fluid introduction path among the plurality of fluid discharge paths and the valve body is less than sealability between the fluid introduction path and the valve body (as best understood, appears to be shown in figs. 1 and 2 and by the structure described above, as the structure recited above is the same as that described in Thomas).

Conclusion
The prior art made of record and cited in the 892 and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753